DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 6, 20-34 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl et al. (US 5,904,149) in view of Fracassi et al. (US 2008/0289646).
Ruhl et al. disclose a nail tip (50) comprising a nail body; and an attachment (36) for attaching the nail body to a nail tip positioning assistance tool (30) for assisting arrangement of the nail body on a nail tip display tool (20), wherein the attachment is 
Ruhl et al. further disclose the base portion, projecting portion, attachment assistance body, nail tip positioning assistance tool, being made from a suitable rigid material (col. 3, lines 15-20). Ruhl et al. do not disclose the rigid material is a plastically deformable material. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the components of Ruhl et al. be made from a plastically deformable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl et al. and Fracassi et al. as applied to claims 1- 6, 20-34 and 36-37 above, and further in view of DuBos (US 2006/0006092).
Ruhl et al. and Fracassi et al. disclose the claimed invention except for the attachment assistance body having a convex-curved surface corresponding to a concavely curved surface of the nail body. DuBos teach a nail display device having an attachment assistance body (14) with a convex-curved surface to correspond to the concave surface of the nail body (see Figures 3 and 6). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the attachment assistance body of Ruhl et al. be made with a convex-curved surface as taught by DuBos to allow the surface to mate with the surface of the underside of an artificial nail. 

Response to Arguments
Applicant’s arguments with respect to filed 11/16/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







5/10/2021